

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.30


THIS INSTRUMENT HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED,
AND VARIOUS APPLICABLE STATE SECURITIES LAWS.  THIS NOTE MAY NOT BE SOLD,
TRANSFERRED, PLEDGED OR ASSIGNED OR A SECURITY INTEREST CREATED THEREIN, UNLESS
THE PURCHASER, TRANSFEREE, ASSIGNEE, PLEDGEE OR HOLDER OF SUCH SECURITY INTEREST
COMPLIES WITH ALL APPLICABLE STATE AND FEDERAL SECURITIES LAWS (I.E., SUCH
SECURITIES ARE REGISTERED UNDER SUCH LAWS OR AN EXEMPTION FROM REGISTRATION IS
AVAILABLE THEREUNDER) AND UNLESS THE SELLER, TRANSFEROR, ASSIGNOR, PLEDGOR OR
GRANTOR OF SUCH SECURITY INTEREST PROVIDES AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT THE TRANSACTION CONTEMPLATED WOULD NOT BE IN
VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
SECURITIES LAWS.
 
COGNIGEN NETWORKS, INC.
 
SECURED SUBORDINATED PROMISSORY NOTE
 
$150,000                                                                                                                                                               November
5, 2007
                                      Salt Lake City, Utah
 
FOR VALUE RECEIVED, Cognigen Networks, Inc., a Colorado corporation (the
“Company”), promises to pay to BayHill Capital, LLC, a Utah limited liability
company (“Investor”), or its registered assigns, in lawful money of the United
States of America the principal sum of One Hundred Fifty Thousand Dollars
($150,000), or such lesser amount as shall equal the outstanding principal
amount hereof, together with interest from the date of this Note on the unpaid
principal balance at a rate equal to ten percent (10%) per annum, computed on
the basis of the actual number of days elapsed and a year of 365 days.  All
unpaid principal, together with any then unpaid and accrued interest and other
amounts payable hereunder, shall be due and payable as follows: (i) on December
4th, 2007; (ii) if the unpaid principal, together with any then unpaid and
accrued interest, has not been paid to Investor on or before December 4th, 2007,
Investor, at its option, shall have the right to have the full amount of the
unpaid principal, together with any then unpaid and accrued interest and other
amounts payable hereunder, repaid in shares of the Company’s common stock, based
upon a conversion price equal to $0.03 per share; and (iii) when, upon or after
the occurrence of an Event of Default (as defined below), such amounts are
declared due and payable by Investor or made automatically due and payable in
accordance with the terms hereof.
 
THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY AN AMENDED SECURITY AGREEMENT
(THE “SECURITY AGREEMENT”) DATED AS OF THE DATE

 
 

--------------------------------------------------------------------------------

 

 
HEREOF AND EXECUTED BY THE COMPANY FOR THE BENEFIT OF INVESTOR.  ADDITIONAL
RIGHTS OF INVESTOR ARE SET FORTH IN THE SECURITY AGREEMENT.
 
The following is a statement of the rights of Investor and the conditions to
which this Note is subject, and to which Investor, by the acceptance of this
Note, agrees:
 
1. Definitions.  As used in this Note, the following capitalized terms have the
following meanings:
 
(a) “Company” includes the corporation initially executing this Note and any
Person which shall succeed to or assume the obligations of the Company under
this Note.
 
(b) “Event of Default” has the meaning given in Section 5 hereof.
 
(c) “Investor” shall mean the Person specified in the introductory paragraph of
this Note or any Person who shall at the time be the registered holder of this
Note.
 
(d)  “Purchase Agreement” has the meaning given in the introductory paragraph
hereof.
 
(e) “Obligations” shall mean and include all loans, advances, debts, liabilities
and obligations, howsoever arising, owed by the Company to Investor pursuant to
the terms of this Note or the Purchase Agreement, including, all interest, fees,
charges, expenses, attorneys’ fees and costs and accountants’ fees and costs
chargeable to and payable by the Company hereunder and thereunder.
 
(f) “Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.
 
(g) “Securities Act” shall mean the Securities Act of 1933, as amended.
 
(h) “Transaction Documents” shall mean this Note, the Purchase Agreement, and
such other documents as may reasonably be required to carry out the intent of
the transactions contemplated thereunder.
 
2. Interest.  Accrued interest on this Note shall be payable at maturity of the
principal amount hereunder.
 
3. Prepayment.  This Note may not be prepaid.
 
4. Events of Default.  The occurrence of any of the following shall constitute
an “Event of Default” under this Note and the other Transaction Documents:
 
(a) Failure to Pay.  The Company shall fail to pay (i) when due any principal or
interest payment on the due date hereunder or (ii) any other payment required
under the terms of

 
2

--------------------------------------------------------------------------------

 

 
this Note or any other Transaction Document on the date due and such payment
shall not have been made within five (5) days of the Company’s receipt of
Investor’s written notice to the Company of such failure to pay; or
 
(b) Breaches of Covenants.  The Company shall fail to observe or perform any
other covenant, obligation, condition or agreement contained in this Note or the
other Transaction Documents and (i) such failure shall continue for 15 days
after the Company receives notice thereof from Investor, or (ii) if such failure
is not curable within such 15-day period, but is reasonably capable of cure
within 30 days, either (A) such failure shall continue for 30 days or (B) the
Company shall not have commenced a cure in a manner reasonably satisfactory to
Investor within the initial 15-day period; or
 
(c) Representations and Warranties.  Any representation, warranty, certificate,
or other statement (financial or otherwise) made or furnished by or on behalf of
the Company to Investor in writing in connection with this Note or any of the
other Transaction Documents, or as an inducement to Investor to enter into this
Note and the other Transaction Documents, shall be false, incorrect, incomplete
or misleading in any material respect when made or furnished; or
 
(d) Voluntary Bankruptcy or Insolvency Proceedings.  The Company shall (i) apply
for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its creditors,
(iv) be dissolved or liquidated, (v) commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or consent to any such relief or to the appointment of or
taking possession of its property by any official in an involuntary case or
other proceeding commenced against it, or (vi) take any action for the purpose
of effecting any of the foregoing; or
 
(e) Involuntary Bankruptcy or Insolvency Proceedings.  Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within 30
days of commencement.
 
5. Rights of Investor upon Default.  Upon the occurrence or existence of any
Event of Default (other than an Event of Default described in Section 4(d) or
4(e)) and at any time thereafter during the continuance of such Event of
Default, Investor may, by written notice to the Company, declare all outstanding
Obligations payable by the Company hereunder to be immediately due and payable
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein or in the other
Transaction Documents to the contrary notwithstanding.  Upon the occurrence or
existence of any Event of Default described in Section 4(d) or 4(e), immediately
and without notice, all outstanding Obligations payable by the Company hereunder
shall automatically become immediately due and payable, without presentment,

 
3

--------------------------------------------------------------------------------

 

 
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, anything contained herein or in the other Transaction
Documents to the contrary notwithstanding.  In addition to the foregoing
remedies, upon the occurrence or existence of any Event of Default, Investor may
exercise any other right, power or remedy granted to it by the Transaction
Documents or otherwise permitted to it by law, either by suit in equity or by
action at law, or both.
 
6. Subordination.  This Note shall be subject to and subordinate to prior liens
of the Company in favor of Silicon Valley Bank (with respect to obligations
arising pursuant to an Amended and Restated Loan and Security Agreement dated as
of April 23, 2007, to be effective March 26, 2007), VenCore Solutions, Inc.,
(with respect to obligations arising pursuant to a Loan and Security Agreement
dated October 11, 2006) and the State of Washington (with respect to an
Electronic Partial Payment Agreement dated November 27, 2006).
 
7. Successors and Assigns.  Subject to the restrictions on transfer described in
Sections 9 and 10 below, the rights and obligations of the Company and Investor
shall be binding upon and benefit the successors, assigns, heirs, administrators
and transferees of the parties.
 
8. Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and Investor.
 
9. Transfer of this Note.  This Note is not transferrable.
 
10. Assignment by the Company.  Neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by the Company without the prior written consent
of Investor or by Investor without prior written consent of the Company.
 
11. Notices.  All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and faxed,
mailed or delivered to each party to the respective addresses or facsimile
number of the parties as set forth below, or at such other address or facsimile
number as the recipient of any notice shall have notified the other in
writing.  All such notices and communications will be deemed effectively given
the earlier of (i) when received, (ii) when delivered personally, (iii) one
business day after being delivered by facsimile (with receipt of appropriate
confirmation), (iv) one business day after being deposited with an overnight
courier service of recognized standing or (v) four days after being deposited in
the U.S. mail, first class with postage prepaid.


Company:
Cognigen Networks, Inc.
9800 Mount Pyramid Court, Ste 400
Englewood, CO 80112
Attention: Gary L. Cook
Telephone: 303-256-6915
Facsimile: 206-339-6512

 
4

--------------------------------------------------------------------------------

 



Investor:
BayHill Capital, LLC
1559 N. Technology Way
Orem, Utah 84097
Attention: Robert K. Bench
Telephone: (801) 437-9679
Facsimile: (801) 705-9372


with a copy to:
Parr Waddoups Brown Gee & Loveless
185 South State Street, Suite 1300
Salt Lake City, UT 84111
Attention: Brian Lloyd
Telephone: (801) 532-7840
Facsimile: (801) 532-7750


 
12. Payment.  Payment shall be made in lawful tender of the United States.
 
13. Default Rate; Usury.  During any period in which an Event of Default has
occurred and is continuing, the Company shall pay interest on the unpaid
principal balance hereof at a rate per annum equal to the rate otherwise
applicable hereunder plus five percentage points (5%).  In the event any
interest is paid on this Note which is deemed to be in excess of the then legal
maximum rate, then that portion of the interest payment representing an amount
in excess of the then legal maximum rate shall be deemed a payment of principal
and applied against the principal of this Note.
 
14. Expenses; Waivers.  If action is instituted to collect this Note, the
Company promises to pay all costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, incurred in connection with such
action.  The Company hereby waives notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this instrument.
 
15. Governing Law.  This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of Colorado, without regard to the conflicts of law provisions of the
State of Colorado or of any other state.
 
The Company has caused this Note to be issued as of the date first written
above.
 
COGNIGEN NETWORKS, INC.
a Colorado corporation
 
By: ___________________________                                                     
 
Name: _________________________                                                     
 
Title: __________________________

 
5

--------------------------------------------------------------------------------

 
